Contact: George Fort Chief Financial Officer (615) 599-2274 TENNESSEECOMMERCE BANCORP ANNOUNCES RECEIPT OF NASDAQ NOTICE FRANKLIN, Tenn. (October 16, 2007) – Tennessee Commerce Bancorp, Inc. (NASDAQ: TNCC) announced that it received a Staff Determination Letter from The Nasdaq Stock Market (“Nasdaq”) on October 10, 2007 indicating that the Company is not in compliance with Nasdaq Marketplace Rules 4350(c)(3)(A) and (B), 4330 and 4300. “We have filed an appeal with Nasdaq regarding these compliance issues and plan to address these issues with the Nasdaq Listings Qualifications Panel in the near future,” stated Art Helf, Chairman and Chief Executive Officer of Tennessee Commerce Bancorp. On July 30, 2007, the Company reported that it took corrective actions to address issues previously raised by Nasdaq regarding compliance with Marketplace Rules 4350(c)(4)(A) and 4350(c)(3).At that time, Nasdaq closed its review of these issues and the Company’s stock listing was not affected. As part of Nasdaq’s notice to the Company, the letter indicated that if the Staff Determination is not reversed regarding compliance with Nasdaq Marketplace Rules 4350(c)(3)(A) and (B), 4330 and 4300, the Company’s securities will be delisted from Nasdaq.Based on the Company’s timely appeal of the Staff Determination, the Company’s securities will continue to be listed on Nasdaq pending the Panel’s decision. There can be no assurance that the Panel will grant the Company’s appeal and request for continued listing. About Tennessee Commerce Bancorp, Inc. Tennessee Commerce Bancorp, Inc. is the parent company of Tennessee Commerce Bank.
